                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 9/30/2019
 -------------------------------------------------------------- X
 TUTOR PERINI BUILDING CORP.,                                   :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :
 NEW YORK CITY DISTRICT COUNCIL OF                              :
 COMPLAINT CARPENTERS BENEFIT FUNDS, :
 INCLUDING THE NEW YORK CITY DISTRICT :                              18-CV-6899 (VEC)
 COUNCIL OF CARPENTERS PENSION FUND; :
 WELFARE FUND; ANNUITY FUND;                                    :     MEMORANDUM
 APPRENTICESHIP, JOURNEYMAN,                                    :       OPINION
 RETRAINING, EDUCATION AND INDUSTRY :
 FUND; VACATION FUND, SUPPLEMENTAL :
 FUND; INTERNATIONAL BROTHERHOOD OF :
 CARPENTERS FUND; SUPPLEMENTAL                                  :
 PENSION FUND, AND LABOR                                        :
 MANAGEMENT FUND; and THE TRUSTEES :
 OF ALL SUCH FUNDS,                                             :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        Plaintiff Tutor Perini Building Corp., an employer of construction workers, has sued to

recover excess contributions that it allegedly made to Defendants, a number of labor-

management benefit funds and their trustees. See Compl., Dkt. 1. Plaintiff brings a claim

pursuant to § 403(c)(2)(A)(ii) of the Employee Retirement Income Security Act (“ERISA”),

29 U.S.C. § 1103(c)(2)(A)(ii), and two Second Circuit cases, Frank L. Ciminelli Const. Co. v.

Buffalo Laborers Supplemental Unemployment Ben. Fund, 976 F.2d 834, 834 (2d Cir. 1992)

(hereinafter Ciminelli), and Dumac Forestry Svs., Inc. v. Int’l Bhd. of Electrical Workers,

814 F.2d 79 (2d Cir. 1987). See Compl. ¶ 2; Pl.’s Mem. of Law, Dkt. 20, at 2–3.
       On September 24, 2018, the Court ordered Plaintiff to show cause why this case should

not be dismissed for lack of subject-matter jurisdiction. See Dkt. 18. For the following reasons,

the Court finds that it has subject-matter jurisdiction over this action.

                                           DISCUSSION

       Section 403(c)(1) of ERISA, known as the anti-inurement rule, states that “the assets of a

plan shall never inure to the benefit of any employer and shall be held for the exclusive purposes

of providing benefits to participants in the plan and their beneficiaries and defraying reasonable

expenses of administering the plan.” 29 U.S.C. § 1103(c)(1). Section 403(c)(2)(A)(ii) provides

that the anti-inurement provision “shall not prohibit the return” to an employer of a contribution

that the employer paid to a plan “by a mistake of fact or law.” Id. § 1103(c)(2)(A)(ii). Section

403(c)(2)(A)(ii), however, does not expressly provide a cause of action for employers to recover

mistaken payments.

       In Dumac and Ciminelli, the Second Circuit held that an employer may sue to recover

mistaken overpayments from a benefit plan if the employer can show that the plan’s refusal to

refund the payments is “arbitrary or capricious” and if “the equities favor restitution” to the

employer. Ciminelli, 976 F.2d at 835 (quoting Dumac, 814 F.2d at 82–83) (quotation marks

omitted). In creating this right of action, however, the Second Circuit did not explain the legal

basis for the claim, nor did the Court explain the basis for subject-matter jurisdiction.

       Plaintiff argues that Dumac and Ciminelli derived this cause of action from federal

common law, affording this Court subject-matter jurisdiction pursuant to 28 U.S.C. § 1331. The

Court agrees. Although Dumac and Ciminelli did not expressly articulate the legal basis for this

claim, most courts that have recognized the claim have held that it is derived from federal

common law. See Young Am., Inc. v. Union Cent. Life Ins. Co., 101 F.3d 546, 548 (8th Cir.



                                                   2
1996) (collecting cases); Plucinski v. I.A.M. Nat’l Pension Fund, 875 F.2d 1052, 1053, 1057–58

(3d Cir. 1989); GES Exposition Servs., Inc. v. Local 807 Labor-Mgmt. Health Fund, No. 09-CV-

3190, 2010 WL 11626980, at *3 (E.D.N.Y. June 30, 2010); Cement & Concrete Workers Dist.

Council Welfare Fund v. Atlas Concrete Const. Corp., No. 04-CV-0915, 2007 WL 526621, at *4

(E.D.N.Y. Feb. 13, 2007); 27 Fed. Proc., L. Ed. § 61:353 (2019). This approach is consistent

with the Second Circuit’s general approach to ERISA claims; the Circuit has, in other contexts,

carved out exceptions to ERISA’s standing requirements and has cited federal common law as

the basis for doing so. See, e.g., Merrick v. UnitedHealth Grp. Inc., 175 F. Supp. 3d 110, 115–16

(S.D.N.Y. 2016) (citing Simon v. Gen. Elec. Co., 263 F.3d 176, 178 (2d Cir. 2001) (per curiam)).

Indeed, it is well-established that in enacting ERISA, Congress intended for the courts to

“develop a ‘federal common law of rights and obligations under ERISA-regulated plans.’”

Masella v. Blue Cross & Blue Shield of Connecticut, Inc., 936 F.2d 98, 107 (2d Cir. 1991)

(quoting Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 110 (1989)); see also Whitworth

Bros. Storage Co. v. Cent. States, Se. & Sw. Areas Pension Fund, 794 F.2d 221, 236 (6th Cir.

1986).

         Because Plaintiff’s claim exists pursuant to federal common law, this Court has subject-

matter jurisdiction over it. See Empire HealthChoice Assur., Inc. v. McVeigh, 396 F.3d 136,

140–41 (2d Cir. 2005), aff’d, 547 U.S. 677 (2006); Woodward Governor Co. v. Curtiss-Wright

Flight Sys., Inc., 164 F.3d 123, 126 (2d Cir. 1999) (“It is beyond dispute that if federal common

law governs a case, that case presents a federal question within the subject matter jurisdiction of

the federal courts, just as if the case were governed by a federal statute.”); Provident Life & Acc.

Ins. Co. v. Waller, 906 F.2d 985, 989–90 (4th Cir. 1990) (“[S]everal courts have held that ERISA




                                                  3
actions governed by federal common law ‘arise under’ federal law for purposes of § 1331.”

(collecting cases)).

        Defendants argue that ERISA’s jurisdictional provision, § 502(e), precludes subject-

matter jurisdiction over Plaintiff’s claim. See Def.’s Mem. of Law, Dkt. 21, at 2–4. Section

502(e) provides that the federal courts have subject-matter jurisdiction over ERISA claims only

if the claims are brought by the Secretary of Labor or by a participant, beneficiary, or fiduciary

of a benefit plan. 29 U.S.C. § 1132(e)(1). The Second Circuit has interpreted this provision as a

jurisdictional grant “exclusive” to the specified categories of parties, meaning that the provision

does not provide jurisdiction for claims brought by employers. See Tuvia Convalescent Ctr., Inc.

v. Nat’l Union of Hosp. & Health Care Employees, 717 F.2d 726, 730 (2d Cir. 1983); Pressroom

Unions-Printers League Income Sec. Fund v. Cont’l Assur. Co., 700 F.2d 889, 892 (2d Cir.

1983). Ciminelli and Dumac, however, were clearly intended to carve out an exception to this

provision, allowing employers to bring suit under ERISA in certain, limited circumstances.

Indeed, when ruling that § 502(e) does not provide subject-matter jurisdiction for lawsuits

brought by employers, the Second Circuit expressly left open the possibility that employers

could still bring suit pursuant to 28 U.S.C. § 1331. See Pressroom, 700 F.2d at 892 n.7. 1

        Defendants also point to language in Brown v. Health Care & Ret. Corp. of Am., 25 F.3d

90, 93 (2d Cir. 1994), in support of their argument. In Brown, a benefit fund sued an employer

to recover underpayments (i.e., contributions that the employer owed but failed to pay). See 25

F.3d at 92. The employer argued that it had, in other instances, overpaid and, therefore, that it

should be entitled to set off its underpayment obligations with the overpayment amounts. See id.



1
         To the extent that Tuvia foreclosed an employer from bringing a claim for a refund of overpayments, it has
been overruled. In Ciminelli, the Second Circuit expressly recognized that Tuvia is in “some tension” with Dumac
and held that Dumac was controlling. See 976 F.2d at 835 n.1.


                                                          4
at 92–93. In making this argument, the employer “expressly disclaim[ed] any reliance on

Ciminelli and Dumac,” instead arguing that it was entitled to a setoff under “general federal

common law equitable principles.” Id. at 93. The Second Circuit rejected the argument, holding

that “[i]n this Circuit, however, [Ciminelli] and [Dumac] govern a claim to recover an

overpayment, not federal common law.” Id.

        Defendants argue that this statement indicates that “federal common law [is not] the

source of a claim for a refund of employer contributions” and, therefore, that § 1331 cannot serve

as the basis for the Court’s subject-matter jurisdiction. Def.’s Mem. of Law at 5. Defendants

have misread Brown. The statement in Brown stands only for the principle that an employer’s

right to recover mistaken overpayments is governed by the doctrinal requirements articulated in

Ciminelli and Dumac—specifically, that the employer must show that “the refusal to repay was

arbitrary or capricious and ‘the equities favor restitution,’” Ciminelli, 976 F.2d at 835 (citing

Dumac, 814 F.2d at 82–83)—and not by more general, free-floating principles of common-law

equity. Nothing in Brown calls into question that the cause of action created in Ciminelli and

Dumac was fashioned pursuant to federal common law; Brown simply stands for the principle

that federal common law cannot be used to create “a separate right to setoff” apart from the

rights recognized in Ciminelli and Dumac. Brown, 25 F.3d at 94 (emphasis added). 2

        At bottom, Defendants’ position is that Ciminelli and Dumac created a federal cause of

action as to which federal courts do not have subject-matter jurisdiction. This position is not

plausible. If accepted, Defendants’ argument would mean that employers have a right to recover

mistaken overpayments but they have no mechanism for enforcing that right—that is, that


2
          Defendants cite Amalgamated Cotton Garment & Allied Indus. Ret. Fund v. Youngworld Stores Grp., Inc.,
No. 99-CV-3852, 2001 WL 314650, at *4 (S.D.N.Y. Mar. 30, 2001), in support of their position. To the extent that
this case holds that Ciminelli and Dumac do not provide employers with a limited right to recover mistaken
overpayments under federal common law, this Court simply disagrees.


                                                        5
Ciminelli and Dumac created a right but no remedy. It would also mean that the Second Circuit

lacked subject-matter jurisdiction over the claims in Ciminelli and Dumac, meaning that the

Circuit wholly abdicated its responsibility to examine subject-matter jurisdiction before it turned

to the merits of the claims before it. The logical conclusion of this argument is that Ciminelli,

Dumac, and all of the district court cases that have relied on them should be vacated, as any

judgments entered in those cases would be void for lack of subject-matter jurisdiction.

See United States v. Forma, 42 F.3d 759, 762 (2d Cir. 1994) (judgment entered without subject-

matter jurisdiction is void). Absent clearer guidance from the Second Circuit on this matter, the

Court cannot accept Defendants’ argument.

                                                CONCLUSION

        For all the foregoing reasons, the Court finds that it has subject-matter jurisdiction over

Plaintiff’s claim pursuant to federal common law and 28 U.S.C. § 1331. 3

SO ORDERED.
                                                              _________________________________
Date: September 30, 2019                                      VALERIE CAPRONI
      New York, New York                                      United States District Judge




3
        The Court may also have diversity jurisdiction over the claim, depending on the citizenship of each party.
Because the Court clearly has federal-question jurisdiction, the Court need not address this issue.


                                                          6
